Citation Nr: 1611591	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  08-35 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a prostate disorder, claimed as due to herbicide exposure.

2. Entitlement to service connection for hypertension, claimed as due to herbicide exposure, or in the alternative, as secondary to service-connected posttraumatic stress disorder (PTSD) or service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1971.  The Veteran has verified service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in Los Angeles, California.  A transcript of that hearing is associated with the Veteran's electronic claims file.  

The matters presently on appeal were previously before the Board in January and November 2013, and June 2015, at which time the claims were remanded for further evidentiary development.  

The issues of entitlement to service connection for peripheral vascular disease  of the left leg, arteriosclerosis of the left leg, urinary incontinence, erectile dysfunction, visual eye disturbances, degenerative disc disease, cataracts, nephropathy, hearing loss, and tinnitus, and the issue of an increased disability rating for peripheral neuropathy of the harms,  have been raised by the record in a January 4, 2016, statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's present benign prostatic hyperplasia/hyperptophy is not causally related to his in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for a prostate condition, claimed as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a letter date in March 2006, the Veteran was notified of the evidence required to substantiate his claim, as well as his and VA's respective responsibilities for obtaining such evidence and notice regarding effective dates and disability ratings.  A July 2006 letter also notified the veteran of the criteria for assigning a disability rating and effective date.  Further, neither the Veteran, nor his representative has raised issue with the notification provided in this matter.  Accordingly, the duty to notify is satisfied.

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his service treatment records, VA treatment records, VA examination reports, private medical evidence, sworn testimony by the Veteran, and lay statements from the Veteran and his representative.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the Veteran has a present diagnosis of prostatic hyperplasia/hypertrophy which he contends is caused by his in-service herbicide exposure.  The Board also recognizes that VA has conceded herbicide exposure in this case.  Accordingly, the question on appeal is whether or not the presently diagnosed condition is causally related to the conceded herbicide exposure.  

At the outset, the Board recognizes that certain chronic diseases, including prostate cancer, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In this instance, the Veteran has a present diagnosis of prostatic hyperplasia/hypertrophy, but does not have a diagnosis of prostate cancer.  Prostatic hyperplasia/hypertrophy is not a condition for which presumptive service connection is allowed under the law.  Accordingly, presumptive service connection based on herbicide exposure is not proper.  

As for a the direct question of whether the Veteran's prostate condition was caused by his in-service herbicide exposure.  A February 2013 VA examination report stated that the prostate gland is part of the male reproductive system, roughly the size of a walnut, it is situated below the bladder and surrounds the urethra.  As a man ages, his prostate enlarges and it can squeeze down on the urethra in a process known as benign prostatic hyperplasia (BPH).  PBH is quite common, affecting roughly fifty percent of men between ages 50 and 60.  A January 2014 VA examination reiterated that statement and also stated that literature reviews did not support any relationship between an enlarged prostate and exposure to herbicides.  Unfortunately, both of those medical opinions stated that the condition was both less likely and at least as likely as not connected to herbicide exposure.  As a result of that confusion, the Board issued remands in November 2013 and June 2015 so that a clear opinion could be given.  

In September 2015, an opinion was rendered in this matter by a new examiner, as requested by the Board.  That examiner reviewed all evidence of record and stated that the definitive research available to date did not support a causal relationship between benign prostatic hypertrophy and herbicide exposure.  As such, the Veteran's condition is not caused by herbicide exposure.

VA treatment records show ongoing treatment for a prostate condition, but do not provide a medical nexus to herbicide exposure.  Private medical records submitted by the Veteran do not support or address a connection between his prostate condition and herbicide exposure.

The Veteran, for his part, has asserted that there is a nexus between his herbicide exposure and his prostate condition.  Here, the Board recognizes that the Veteran is not a medical professional and does not have the specialized education, training, or experience to provide a medical nexus opinion in this case, and thus, as a lay person, is limited to testimony which he has actually observed, such as observable symptomatology of his illness.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).   Regardless, the Board does consider the Veteran's argument in reaching its conclusion.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In light of the above, the Board finds that service connection for a prostate condition is not appropriate in this case.  Particularly, the Board finds the medical opinions of record opining against a medical nexus between the Veteran's prostate condition and herbicide exposure to be far more persuasive than the Veteran's assertions.  The medical opinions were made in contemplation of all evidence of record, including a physical examination, and with citation to known medical principles and medical treatise evidence.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's in-service herbicide exposure and the current disability, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a prostate condition.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).



ORDER

Entitlement to service connection for a prostate disorder, claimed as due to herbicide exposure, is denied.


REMAND

VA is obligated to develop and consider all theories of entitlement that are raised by the record or by the claimant.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Throughout the development of the issues on appeal, the Veteran has maintained that his presently diagnosed hypertension is due to herbicide exposure, or in the alternative, is secondary to his already service-connected PTSD.  In November 2015, the Veteran was granted service connection for diabetes mellitus, type II.  On January 4, 2016, the Veteran submitted a new claim for multiple issues, which the Board has referred back to the AOJ above.  In that claim, the Veteran alleged that his hypertension is secondary to his now-service connected diabetes mellitus.  

VA's duty to assist requires to provide a medical examination or obtain a medical opinion when the information and evidence of record does not contain sufficient competent medical evidence to decide a claim, but contains competent evidence of a current disability; has a presumptive disease or symptoms of a disease listed in 38 C.F.R. § 3.309; and indicates that the claimed disability may be associated with the service-connected disease.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Court of Appeals for Veterans Claims (Court) has held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this instance, the Veteran was afforded a VA examination in connection with his diabetes mellitus claim October 2015.  That examination briefly discussed the possibility that his hypertension could be caused by his diabetes, finding in the negative.  However, that opinion is not fully discussed and also does not address whether the Veteran's hypertension, which may have pre-existed his diabetes mellitus, was aggravated thereby.  Accordingly, a new examination must be obtained that addresses this possible theory of service connection.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address his hypertension in relation to his service-connected diabetes mellitus, type II.  The complete record should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a thorough examination of the Veteran and take a complete medical history from the Veteran and provide answers to the following questions:

Whether it is at least as likely as not that the Veteran's hypertension was caused by or is otherwise etiologically linked to his service-connected diabetes mellitus?

Whether it is at least as likely as not that the Veteran's hypertension was aggravated beyond its natural progression by his service-connected diabetes mellitus?  

Both opinions must include a discussion of how the opinion was reached and should include citation to evidence of record, known medical principles, and medical treatise evidence.

2. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought remains denied, the AOJ should issue a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


